

EMPLOYMENT AGREEMENT
 
Employment Agreement (the “Agreement”), dated as of March 1, 2006, by and
between AeroGrow International, Inc., a Nevada corporation (the “Company”), and
Mitchell B. Rubin (“Employee”).
 
In consideration of the promises and conditions contained herein, the parties
hereto agree as follows:
 
Section 1. Employment. The Company hereby agrees to employ Employee, and
Employee hereby accepts employment by the Company effective as of the date of
this Agreement (the “Commencement Date”), upon the terms and subject to the
conditions hereinafter set forth.  
 
Section 2. Duties. Employee shall serve as the Chief Financial Officer of the
Company. Employee will perform the duties attendant to his executive position
with the Company under the direction of the Chief Executive Officer and the
Board of Directors of the Company. Employee will perform his duties faithfully
and to the reasonable best of his ability and will devote his full business
efforts and time to the Company and shall comply with all reasonable and lawful
existing and future regulations applicable to senior management level employees
of the Company and to the Company's business. During the Term, Employee shall
devote his full business time, skill and energies to the business of the
Company; provided, however, that Employee may, during the initial four (4)
months from the Commencement Date devote a limited amount of time to other
business activities, so long as (a) such activities are not competitive with the
Company's business, (b) Executive’s so doing does not interfere with his
performance of his duties to the Company and (c) such activities do not exceed
10 hours per week and are not conducted weekdays during the hours of 9:00am to
6:00pm. Further, on or before August 31, 2006, if this Agreement has not
otherwise been terminated pursuant to Section 6 herein, Employee agrees to
relocate to Boulder, Colorado area.
 
  Section 3. Term. Unless Employee's employment hereunder is terminated earlier
pursuant to Section 6 of this Agreement, Employee's employment hereunder shall
begin on March 1 and shall expire on the last day of the twenty fourth (24th)
month (calculated from the first day of the month following execution of this
agreement) (the initial “Contract Term”), provided that upon the expiration of
the initial Contract Term, the Employee's employment hereunder shall continue
for additional consecutive extension terms of one (1) year each until either
party gives notice of termination to the other at least one hundred and eighty
(180) days prior to end of the Contract Term. The initial Contract Term and any
extension is referred to as the Contract Term.
 
 Section 4. Compensation and Benefits. In consideration for the services of the
Employee hereunder, the Company will compensate Employee as follows:
 
(a) Base Salary. Beginning on the Commencement Date, Employee shall be entitled
to receive a base salary of $200,000 per annum. Such Base salary shall be
payable in periodic installments in accordance with the terms of the Company's
regular payroll practices in effect from the time during the term of this
Agreement and subject to applicable tax withholding., but in no event less
frequently than once each month.
 
(b) Bonus. Employee shall receive an annual cash bonus in an amount not less
than 1.5% of the EBITDA of the Company as determined by the Company’s annual
financial statements and pro rated for any portion of such annual period covered
under this Agreement. Such bonus shall be payable not later than one hundred and
twenty (120) days after the end of the each of the Company’s fiscal years
covered under this agreement. Employee acknowledges the foregoing may be
modified by the Board of Directors subsequent to the initial Contract Term,
however, in such event; the Bonus herein shall in no event be less favorable
than that granted to the Company’s senior executives.
 
1

--------------------------------------------------------------------------------


(c) Benefits. Employee shall be entitled to participate in and receive benefits
under any and all employee benefit plans and programs which are from time to
time generally made available to the executive employees of the Company, subject
to approval and grant by the Governance Committee of the Board with respect to
programs calling for such approvals or grants and consistent with plan terms.
 
(d) Equity Compensation. Employee shall be entitled to participate in and
receive benefits under the 2005 Equity Compensation Plan, and any successor plan
providing for compensation in the form of stock, stock options and other
equity-related compensation provided by the Company to its employees. The
initial grant of the Stock Options to be granted to Employee pursuant to the
Company’s 2005 Equity Compensation Plan shall not be less than 125,000 options
to purchase the common stock of the Company at an exercise price of not greater
than $5.00. The options shall; (i) vest pursuant to terms no less than a minimum
of 50% of the amount of the grant per each twelve month period from the date of
grant; (ii) shall not expire in less than five (5) years from the date of grant;
(iii) shall be subject to other standard terms and conditions under the 2005
Equity Compensation Plan, and; (iv) shall have other terms and conditions no
less favorable than that granted to other senior executives of the Company.
Employee agrees that the foregoing options shall be subject to the lockup
provisions as required by the Company’s investment bankers in conjunction with a
private placement offering conducted during February, 2006.
 
Section 5. Expenses. It is acknowledged that Employee, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar expenses. The Company will reimburse Employee for all reasonable
expenses of types authorized by the Company and incurred by Employee in the
performance of his duties hereunder within fifteen days from date Employee
submits a request for such reimbursement. Employee will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may establish from time to time.
 
For a period not to exceed the initial six months of the Term, the Company will
pay all reasonable living and travel expenses of Employee while Employee is in
Boulder inclusive of weekly airfare, car rental, hotel (or furnished apartment)
and food (not to exceed $25/day). In the event the Employee relocates to the
Boulder area sooner than expiration of this initial six month period, which
shall be defined as Employee purchasing or leasing a dwelling in the Boulder
area larger than a one bedroom apartment, the Company’s obligation shall end.
Company shall also pay all of Employee’s expenses related to such relocation up
to a maximum of $12,000.


Section 6. Termination.
 
(a) For Cause by Company. The Company may terminate the Employee's employment
under this Agreement at any time for Cause. “Cause” is defined as (i) a material
act of dishonesty by Executive in connection with his responsibilities as an
Employee, (ii) conviction of, or plea of nolo contendere to, a felony,
(iii) gross misconduct, or (iv)  continued substantial violation of his
employment duties after Employee has received a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Employee has not substantially performed his duties.


(b) Without Cause by Company. The Company may terminate the Employee's
employment under this Agreement at any time without Cause. If the Company
breaches any term of this Agreement and fails to cure such breach within thirty
(30) days of notice of such breach from the Employee, and if Employee terminates
his employment with the Company within thirty (30) days after the period for the
cure of the breach by the Company expires, the Company shall be deemed to have
terminated the Employee's employment hereunder without Cause. Material breach,
as defined herein shall include, without limitation, (a) any failure by the
Company to comply with Section 4 hereof in any material way; (b) the relocation
of the principal place where the Employee regularly performs services for the
Company outside of the Denver, Colorado Metropolitan Area; (e) any
misrepresentation by Company to any government or other violation of law. If the
Company terminates the Employee’s employment in accordance with this paragraph,
the Employee shall be entitled to; (i) continuation in payment of his Base
Salary until the end of the sixth (6th ) month following termination, at the
rate in effect immediately before the termination; (ii) the payment by the
Company of medical benefits payable to employee until the end of the sixth (6th
) month following termination, and; (iii) the pro rata portion the bonus payable
pursuant to Section 4(b) as determined by the EBITDA as of the nearest quarter
end financial statements of the Company. The foregoing is provided that the
Employee honors the restrictive covenants provided in this Agreement and
executes a release of all claims arising from his employment by the Company, in
such form as may then be used by the Company respecting termination of
employees.
 
2

--------------------------------------------------------------------------------


(c) Without Cause by Employee. The Employee may terminate the Employee's
employment under this Agreement at any time after the initial Contract Term
without Cause upon giving at least ninety (90) day’s advance written notice. If
the Employee terminates the Employee’s employment in accordance with this
paragraph, the Employee shall be entitled to continuation in payment of his Base
Salary until the end of the month following said notice. Notwithstanding the
foregoing, Employee may terminate the Employee's employment under this Agreement
during the initial six (6) months of the Contract Term without cause upon giving
at least sixty (60) day’s advance written notice.
 
(d) Change of Control.  Upon the occurrence of a Change of Control, Employee
may, at Employee’s option, terminate Employee's employment under this Agreement
after (90) ninety days of the occurrence of such Change of Control upon giving
at least one hundred and eighty days (180) day’s advance written notice. For
purposes of this Agreement, a "change of control" shall mean the appointment by
the Board of Directors of a new Chief Executive Officer. If the Employee elects
to terminate the Employee’s employment in accordance with this section such
termination shall be deemed as a termination without cause by Employee pursuant
to Section 6 (c) herein.
 
(e) Disability. If Employee becomes permanently and totally disabled, this
Agreement shall be terminated. Employee shall be deemed permanently and totally
disabled if he is unable to engage in the activities required by this Agreement
by reason of any medically determinable physical or mental impairment, as
confirmed by three independent physicians, which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months. Upon termination due to disability, any
portion of any of the Options granted to the Employee that is not then vested
shall vest and all Options shall be exercisable by Employee until ninety (90)
days after the termination. Nothing herein shall limit the entitlement of the
Employee to any other rights or benefits then available to the Employee under
any plan or program of the Company or under applicable law.
 
  (f) Death. If Employee dies during the Employment Term, the Employment shall
be terminated on the last day of the calendar month of his death and any portion
of any of the Options granted to the Employee that is not then vested shall
become vested and all Options shall be exercisable by the designated
beneficiary, as provided in Section 6.8 below, the estate or personal
representative of Employee until ninety (90) days after death. This Section 4.9
will not limit the entitlement of the Employee's estate, personal representative
or beneficiaries to any death or other benefits then available to the Employee
under any life insurance, stock ownership, stock options, or other benefit plan
or policy that is maintained by the Company for the Employee's benefit.
 
3

--------------------------------------------------------------------------------


(e) Non-Renewal Is Not Termination. The notice by either party not to renew the
Contract Term for another year is not a termination under this Agreement.
 
Section 7. Restrictive Covenants and Representations.
 
(a) Confidential Data. The Employee will hold in a fiduciary capacity and will
not reveal, communicate or divulge during the period of his employment by the
Company or thereafter, any information, knowledge or data to any person, firm or
corporation other than the Company or persons, firms or corporations designated
by the Company, which relates to the names of the customers, finances, technical
data concerning products or services, or any other secret or confidential
information, knowledge or data of the Company or of any firm owned by the
Company, which was learned through or as a result of employment by the Company.
 
(b) Covenant Not to Compete. In consideration for his employment hereunder,
during the term of this agreement, and for twenty-four (24) months after the
termination of this agreement, whichever is later, the Employee shall not,
within the United States, either directly or indirectly, own, have a proprietary
interest of any kind in, be employed by, or serve as a consultant to or in any
other capacity for any firm which is in the primary business of providing
aeroponics products or businesses, or which is otherwise engaged in a business
that is competitive with that conducted by the Company. Notwithstanding the
foregoing, the Employee may invest in the securities of any corporation whose
shares are listed on a national securities exchange or registered under the
Securities Exchange Act of 1934.
 
(c) Ownership of Inventions. There shall become the exclusive property of the
Company, its successors and assigns, every invention and improvement conceived,
invented or developed by the Employee during the term of his employment
hereunder relating to products or services to be manufactured, sold, used or in
the process of development by the Company or by any parent or affiliate of the
Company during such period of employment, or which may be sold or used in
competition with any such product. Employee agrees to execute such assignments,
instruments or other documents as the Company or its counsel may request to
implement this paragraph.
 
(d) Non-Solicitation of Employees. The Employee and any entity controlled by him
or with which he is associated (as the terms "control" and "associate" are
defined in the Exchange Act) shall not, during the Contract Term and for a term
of eighteen (18) months thereafter, directly or indirectly solicit, interfere
with, offer to hire or induce any person who is or was an officer or employee of
the Company or any affiliate (as the term "affiliate" is defined in the Exchange
Act) (other than secretarial personnel) to discontinue his or her relationship
with the Company or an affiliate of the Company, in order to accept employment
by, or enter into a business relationship with, any other entity or person.
(These acts are hereinafter referred to as the "prohibited acts of
solicitation.")
 
(e) Return of Property. Upon termination of employment, and at the request of
the Company, the Employee agrees to promptly deliver to the Company all Company
or affiliate memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media, and any other documents (including extracts and
copies thereof) relating to the Company or its affiliates, and all other
property of the Company. Upon termination, the Executive shall cease to use all
such materials and information set forth under this Section 7(a).
 
(f) Representations. The Employee represents and warrants to the Company that he
has full power and authority to enter into this Agreement and perform his duties
hereunder, and that he has no outstanding agreement, whether oral or written or
any obligation that is or may be in conflict with any of the provisions of this
Agreement or that would preclude Employee from complying with the provisions of
this Agreement and the performance of his duties shall not result in a breach
of, or constitute a default under, any agreement , whether oral or written,
including, without limitation, any restrictive covenant or confidentiality
agreement, to which he is a party or by which he may be bound. Employee further
represents and warrants that he has not misappropriated any confidential
information and/or trade secrets of any third party that he intends to use in
the performance of his duties under this Agreement. Company and the individual
signing this Agreement on behalf of Company each represent and warrant that they
each have full power and authority to enter into this Agreement, that there are
no agreements whether oral or written, or legal requirements, that conflict with
any provisions of this Agreement, and that the performance of this Agreement
shall not result in a breach of, or constitute a material default, under, any
such agreement or legal requirement.
 
Section 8. Indemnities
 
(a) Employee. Employee shall indemnify and hold harmless the Company from and
against any losses, claims, damages or liabilities which arise out of any breach
of Employee's representations and warranties set forth in Section 7 (f) of this
Agreement as determined in a court of law and made part of a final judgment
after exhaustion of, or the time has lapsed for, any appeal thereof.
 
(b) Company. Company shall defend, indemnify and hold Employee harmless from and
against any losses, claims, damages or liabilities which arise out of any: (a)
action or inaction taken or not taken by him in the ordinary course of Company's
business or as directed by the Chairman, CEO or the Board unless a court of law
determines that Employee has breached the Employee's representations and
warranties set forth in Section 7(f) of this Agreement as part of a final
judgment after exhaustion of, or the time has lapsed for, any appeal thereof.
The Company agrees to obtain and maintain Directors and Officers Liability
Insurance during the Contract Term with coverage of not less than $1.5 million.
 
Section 9. General. 
 
(a) Notices. Except as provided in Section 8(a) hereof, all notices and other
communications hereunder will be in writing or by written telecommunication, and
will be deemed to have been duly given if delivered personally or if mailed by
certified mail, return receipt requested, or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication will have specified to the other party hereto in
accordance with this Section ll(a):
 
If to Employer, to:
 
AeroGrow International, Inc.
900 28th Street, Suite 201
Boulder, Co 80303


  If to Employee, to:
 
Mitchell B Rubin
1513 Oberlin Ave
Thousand Oaks, California 91360
 
(b) Withholding; No Offset. All payments required to be made by Employer under
this Agreement to Employee will be subject to the withholding of such amounts,
if any, relating to federal, state and local taxes as may be required by law. No
payment under this Agreement will be subject to offset or reduction attributable
to any amount Employee may owe to the Company or any other person.
 
4

--------------------------------------------------------------------------------


(c) Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by Employee of his obligations under any of Section 7 hereof,
the Company will have no adequate remedy at law, and accordingly will be
entitled to specific performance and other appropriate injunctive and equitable
relief.
 
(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision will be fully severable and this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
will be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.
 
(e) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
 
(f) Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same instrument.


(g) Captions. The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof
 
(h) Reference to Agreement. Use of the words “herein,” “hereof,” “hereto” and
the like in this Agreement refer to this Agreement only as a whole and not to
any particular subsection or provision of this Agreement, unless otherwise
noted.
 
(i) Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the parties and will be enforceable by the personal representatives
and heirs of Employee and the successors of Employer. If Employee dies while any
amounts would still be payable to him hereunder, such amounts will be paid to
Employee’s estate. This Agreement is not otherwise assignable by Employee.


(j) Designation of Beneficiary. If the Employee shall die before receipt of all
payments and benefits to which he is entitled under this Agreement, payment of
such amounts or benefits in the manner provided herein shall be made to such
beneficiary as he shall have designated in writing filed with the Secretary of
the Company or, in the absence of such designation, to his estate or personal
representative.


(k) Attorneys Fees. In any proceeding brought to enforce any provision of this
Agreement, or to seek damages for a breach of any provision hereof, or when any
provision hereof is validly asserted as a defense, the prevailing party will be
entitled to receive from the other party all reasonable attorney's fees and
costs in connection therewith.
 
5

--------------------------------------------------------------------------------


(j) Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.
 
(k) Governing Law. This Agreement and the performance hereof will be construed
and governed in accordance with the laws of the State of Nevada, without regard
to its choice of law principles.
 
6

--------------------------------------------------------------------------------


EXECUTED as of the date first above written.
 

       
AEROGROW INTERNATIONAL, INC.
 
   
   
    By:   _____________________________________________________  
Its: 
______________________________________________         EMPLOYEE:      
By: _____________________________________________________  
Mitchell B. Rubin

 
 


7

--------------------------------------------------------------------------------

